CONNOR, J.
The relationship between the plaintiff and the Bank of Pee Dee, with respect to the funds deposited by the plaintiff with said bank, prior to 1 January, 1930, was that of creditor and debtor. These funds were not trust funds at the dates they were deposited with the bank by the plaintiff. No facts are alleged in the complaint which show or from which it can be reasonably inferred that said funds constituted a special deposit for a special purpose. Parker v. Trust Co., 202 N. C., 230, 162 S. E., 564. Nor are any facts alleged in the complaint which show or from which it can reasonably be inferred that said funds after they were deposited became trust funds. The relationship between the plaintiff and the bank, as creditor and debtor, with respect to said funds, was not changed or altered by the agreement of the bank to purchase bonds for the plaintiff, and to pay for said bonds out of said funds. Blakey v. Brinson, 286 U. S., 254, 76 L. Ed., 1089.
There was error in the judgment overruling the demurrer. The demurrer should have been sustained. The judgment is
Beversed.